 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2



NOVO ENERGIES CORPORATION


 
EMPLOYMENT AGREEMENT




 
This Employment Agreement (this "Agreement"), dated as of October 23rd, 2009
(the "Effective Date"), by and between NOVO ENERGIES CORPORATION, a Florida
corporation located at 750 Cote de Place d'Armes, Montreal, Quebec, Canada H2Y
2XS (the "Company"), and HAKIM ZAHAR, an individual, Canadian, with an address
at 185, 76e rue Ouest, Quebec City G1H 4R3, Canada, (the "Executive").
 
    WHEREAS, the Company and Executive desire to provide for the at-will
employment of Executive by the Company on the terms set forth herein;
 
    NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the Company and Executive hereby agree as follows:


1.     Employment,
          
1.1   Position. The Company hereby employs the Executive, and the Executive
hereby accepts employment, as the President of the Company, on the terms and
conditions hereinafter set forth
 
1.2   Duties. The Executive shall serve as the Company's President and shall
perform the customary duties and responsibilities implied by such position
including, without limitation, being responsible for the general management of
the affairs of the Company, subject to the power and authority of the Board to
overrule actions of officers of the Company. In such capacities the Executive
shall report directly to the Board of Directors of the Company (the "Board"),
the Chairman of the Board and the Chief Executive Officer. These positions,
duties, and responsibilities can be modified as reasonably required to suit the
specific requirements and needs of the Company, provided that the same shall be
commensurate with the Executive's experience and expertise and shall not result
in the Executive having duties and responsibilities substantially less senior
and more onerous to the Executive.


1.3   Time and Effort. During the Term, the Executive shall, except for vacation
periods as provided for herein and reasonable periods of illness or disability,
devote substantially all of the Executive's working time, attention, abilities,
skill, labor and efforts to the performance of the Executive's obligations
hereunder. The Executive shall not, during the Term of this Agreement (as herein
defined), engage in any other business activity or conduct, whether or not such
business activity or conduct is pursued for gain, profit or other pecuniary
advantage, which activity or conduct adversely affects in any material respect
the Executive's ability to perform his obligations hereunder, except withthe
prior written consent of the Board. Notwithstanding the foregoing, the
partiesrecognize and agree that Executive may engage in personal investments and
other business, civic or charitable activities that do not conflict with the
business and affairs of
 
 
1

--------------------------------------------------------------------------------

 
 
the Company or interfere in any material respect with Executive's performance of
his duties hereunder. The Executive will at all times perform all of the duties
and obligations required of the Executive by the terms of this Agreement in a
loyal and conscientious manner and to the best of the Executive's ability and
experience. Executive agrees to comply in all material respects with (i) the
policies and directives of the Company (including the Company's code of ethics
and insider trading policy), and (ii) with all applicable laws and regulations
of the countries in which the Company operate, all as in effect from time to
time.


1.4   Office Location. Executive's services hereunder shall be performed at the
Company's offices in Quebec City, Canada and Montreal, Canada, except for
reasonable travel on behalf of the Company consistent with the requirements of
his duties and positions. Executive will undertake appropriate business travel
as reasonably required by the Company.
 
2.    Term. The term (the "Term") of this Agreement shall commence on the
Effective Date and shall continue until terminated by either party for any
reason whatsoever. Executive understands and acknowledges that his employment by
the Company is at-will and either party may terminate this Agreement with or
without notice at anytime subject to the termination payments, if applicable,
under Section 6.2 below.
 
3.      Compensation.
 
3.1    Base Salary. The Company agrees to pay the Executive, and Executive
agrees to accept, a base cash salary (the "Base Salary"), in accordance with the
Company's normal payroll procedures applicable to executives, payable at least
bi­weekly. The Base Salary shall initially be payable at the rate of US$10,000
per month. Which first payment will start November 15th t 2009. In the event the
Company is unable to pay the Base Salary for financial reasons as determined in
good faith by the Board in its sole discretion, the unpaid portion of the Base
Salary will be accrued each pay period and paid to Executive at the end of each
calendar quarter. No interest will apply to any portion of the accrued Base
Salary. All compensation payments to be made to the Executive will be subject to
required withholding of federal, state and local income and employment taxes in
Canada.


3.2   Annual Review. During the month preceding each anniversary of the
Effective Date, or at such other time as the Company may establish in its
discretion, the Board will review the Executive's compensation and the Company's
financial circumstances and needs and determine in good faith if any change is
merited based upon Executive's performance and the total cash compensation paid
by comparable companies to executives with comparable experience and
responsibilities.


3.3   Compensation From Other Sources. Any proceeds that Executive receives by
virtue of qualifying for disability insurances disability benefits* or health or
accident . insurance shall belong exclusively to Executive.


 
 
2

--------------------------------------------------------------------------------

 
 
3.5   Incentive Stock Options. The Company and Executive will agree upon an
option plan however, it is specifically agreed that the Executive shall receive
a minimum of 50,000 stock options per month starting on the effective date of
this Agreement. Upon completion, commissioning and operation of the Company's
first plant, the minimum monthly stock options shall increase to at least
83,333. All stock options will be made available to Executive in accordance with
the Company's policy in effect from time to time, subject to approval of the
Board of Directors and the Compensation Committee (Base Salary and Incentive
Options shall be collectively referred to as "Compensation")
 
3.6      Bonuses. The Executive shall be entitled to a Bonus in accordance with
the Company's policy in effect from time to time, subject to approval of the
Board of Directors and the Compensation Committee.


4.    Expenses. The Company will pay or reimburse Executive for all necessary
out-of-pocket transportation, hotel* and other expenses reasonably incurred by
Executive in the conduct of the business of the Company upon submission of such
itemized vouchers* receipts or other documentation with respect to any such
expenses as shall be reasonably requested by the Company, and, in any event, in
accordance with the guidelines of the Company, if any, published from time to
time. In addition the Company will pay or reimburse Executive for all necessary
memberships in trade and professional associations and the like.
 
5.    Benefits. During the Term, the Company shall provide the Executive and his
eligible dependents: spouse and children under the age of 21, living with the
Executive, at the Company's expense, with all benefits currently hi place or
subsequently established by the Company. Executive shall be entitled to (i) four
weeks of paid vacation in each calendar year, and (ii) paid days off for
illness, religious observance and personal reasons (which shall, in any event,
be at least three days), all in accordance with the Company's policy in effect
from time to time. Executive shall schedule the timing of such vacation and
personal days in a reasonable manner.


6.    Termination.
 
6.1      Termination Events. The Term shall terminate on the earliest to occur
of the following:


 
(i)           upon written notice by either the Company or Executive;
 
(ii)           the death of the Executive;


 
        (iii)           upon thirty days' written notice from the Company in the
event of the Executive's Disability (as used herein, "Disability" means (A) the
physical or mental disability which prevents the Executive from performing his
obligations under this Agreement in substantially the same manner as performed
immediately before the applicable event for a period of six consecutive months
or an aggregate of ISO days during any period of 365 consecutive days) or (B) a
written determination by a licensed medical doctor selected by the Company and
reasonably acceptable to the Executive that
 
 
3

--------------------------------------------------------------------------------

 

the Executive has incurred a physical or mental disability from which he will
not be able to recover sufficiently to return to full-time active employment
hereunder within 365 days of the determination (a "Permanent Disability"), The
Executive shall cooperate with and permit examination by any licensed medical
doctor retained by the Company to evaluate whether he has suffered a Permanent
Disability (but in no event shall Executive be required to submit to any
invasive or painful procedures); or
 
(iv)           upon written notice from the Company to Executive that
Executive's employment is being terminated for Cause, as herein defined, the
giving of which notice shall be authorized by vote of the Board, As used herein,
"Cause" shall be limited to the Executive's: (A) embezzlement or willful
misappropriation of funds of the Company, (B) conduct that causes material harm
to the Company or willful misconduct by Executive; (C) conviction or commission
of, or plea of nolo contendere by, Executive of any felony, misdemeanor or other
illegal conduct involving an act of moral turpitude or otherwise relating
directly or indirectly to the business or reputation of the Company; (D)
habitual drug or other substance abuse that interferes in any material respects
with the performance of Executive's duties under this Agreement; (E) debarment
by any federal agency that would limit or prohibit Executive from serving in his
prescribed capacity for the Company under this Agreement; (F) continuing failure
to communicate and fully disclose any and all information related to the
business, operation, management and accounting of the Company to the Board, the
failure of which would adversely impact the Company or may result in a violation
of state or federal securities laws; (G) continuing willful and intentional
failure to perform his duties as stated herein or as reasonably requested by the
Board of Directors of the Company; or (I) dishonesty towards, fraud upon, or
deliberate injury or attempted injury to the Company.
 
(v)           upon written notice from the Executive to the Company that the
Executive is terminating his employment for Good Reason, as herein defined,
provided that the Executive may not terminate his employment pursuant to this
clause unless he has given the Company written notice of the grounds
constituting Good Reason in reasonable detail and the Company persists for
thirty (30) days thereafter in the conduct giving rise to such right of
termination for Good Reason. As used herein, "Good Reason" means (A) if the
Company, without Executive's prior written consent thereto, significantly
reduces Executive's Compensation as provided in this Agreement, (B) a relocation
of Executive's primary site of employment, which is located more than 50 miles
from his then current primary site of employment, or (C) a repeated assignment
to Executive of duties materially inconsistent with his position; provided,
however, this Subsection (v) is subject to the terms of Subsection .(iv) which
shall take precedence for the purposes of any termination payments in accordance
with Section 6.2 hereof.
 
6.2    Termination Payments; Internal Revenue Code,
 
          (a) Upon termination of Executive's employment hereunder for any
reason specified in Sections 6J(T) through (v) above, the Company's obligations
to Executive shall terminate, subject to prompt payment within thirty (30) days
of all monies due hereunder up to the date of termination including unpaid
Compensation as

 
 
4

--------------------------------------------------------------------------------

 


defined under Section 3 and reimbursement of reasonable business expenses as
well as continuation of any applicable benefits as required by law. In the event
this Agreement is terminated by the Company for no Cause or by the Executive for
Good Reason, the Company shall also pay the Executive, his Compensation then in
effect for an additional ninety (90) day period should this Agreement be
terminated during the first year and one hundred eighty (180) days if terminated
thereafter unless Executive has materially breached any restrictive covenant
under this Agreement.
 
(b) Notwithstanding any other provision of this Agreement to the contrary, if
the right to receive or benefit from any payments under this Agreement,
including Section 6.2. either alone or together with other payments that
Executive has a right to receive from the Company, would constitute a "parachute
payment" (as defined in Section 280G of the Internal Revenue Code of 1986, as
amended (the "Code")), all such payments will be reduced to the largest amount
that will result in no portion being subject to the excise tax imposed by
Section 4999 of the Code.
 
(c) Notwithstanding any provision of this Agreement to the contrary, if the
Company determines that compliance with Section 162(m) of the Code is required
or desired, all payments made under this Agreement to Executive will comply with
the requirements of Section 162(m) of the Code.
 
(d) Upon termination of this Agreement, the provisions of Sections 6.2, 7, 8,
9,10, 11, and 12,9 shall survive the termination of this Agreement for a period
of One (l)year.
 
(e) Upon termination of this Agreement, the Company is not authorized to use,
refer to or mention, directly or indirectly, Executive in all its operation,
marketing, legal or any activity unless otherwise agreed in and given by written
Executive's notice, except as required by law.


7.      Proprietary Information: Confidentiality.


7.1      Confidential Information. Executive during the course of his duties
will be handling financial, accounting, statistical, marketing and personnel
information of the Company and/or its customers or other third-parties. All such
information is confidential and shall not be disclosed, directly or indirectly,
or used by Executive in any way, either during the term of this Agreement or at
any time thereafter except as required in the course of Executive's employment
with the Company, Executive agrees not to disclose to any others, or take or use
for Executive's own purposes or purposes of any others, during the term of this
Agreement, any of the Company's Confidential Information (as defined below).
Executive agrees that these restrictions shall also apply to (1) Confidential
Information belonging to third parties in the Company's possession, and (2)
Confidential Information conceived, originated, discovered or developed by
Executive during the term of this Agreement. "Confidential Information" means
any Company proprietary information, trade secrets or know-how (of any kind,
type or nature, whether itten, stored on magnetic or other media, or oral),
including, but not limited to,

 
5

--------------------------------------------------------------------------------

 

research, plans, services, customer lists, computer programs, computer
applications or computer software, marketing, finances or other business
information that has been compiled, prepared, devised, developed, designed,
discovered, or otherwise learned by Executive during the course of his
employment and/or disclosed to Executive by the Company, either directly or
indirectly, in writing, orally, or by observation of any business conduct.
Confidential Information does not include any of the foregoing items that has
become publicly known and made generally available through no wrongful act of
Executive. Executive further agrees not to use improperly or disclose or bring
onto the premises of the Company any trade secrets of another person or entity
during the term of this Agreement.


7.2   Return of Property, Executive agrees that upon termination of employment
with the Company, Executive will deliver to the Company all devices, records,
data, disks, computer files, notes, reports, proposals, lists, correspondence,
materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by Executive pursuant to employment with the
Company or otherwise belonging to the Company, its successors or assigns.


7.3   Employment Information. Executive represents and warrants to the Company
that information provided by Executive in connection with his employment and any
supplemental information provided to the Company is complete, true and
materially correct in all respects. Executive has not omitted any information
that is or may reasonably be considered necessary or useM to evaluate the
information provided by Executive to the Company. Executive shall immediately
notify the Company in writing of any change in the accuracy or completeness of
all such information.


7.4   Other Agreements. Executive represents that the performance of all the
terms of this Agreement will not breach any agreement to keep in confidence
proprietary information acquired by Executive in confidence or in trust prior to
employment with the Company. Executive has not and shall not: (i) disclose or
use in the course of his employment with the Company, any proprietary or
trade-secret information belonging to another; or (ii) enter into any oral or
written agreement in conflict with this Agreement.


8.     Unfair Competition: Non-Solicitation.


8.1   Unfair Competition. During the term of this Agreement, Executive has a
duty of loyalty and a fiduciary duty to the Company. Executive shall not,
directly or indirectly, whether as a partner, employee, creditor, stockholder,
or otherwise, promote, participate, or engage in any activity or other business
which is directly competitive to the current operations of the Company or the
currently contemplated future operations of the Company. The obligation of
Executive not to compete with the Company shall not prohibit Executive from
owning or purchasing more than a five percent (5%) beneficial interest in any
securities that are regularly traded on a recognized stock exchange or on the
over-the-counter market subject to relevant federal and state securities laws.
To the fullest extent permitted by law, upon the termination of Executive's
employment with the Company for any reason, Executive shall not use any of the
Company's confidential,
 



 
6

--------------------------------------------------------------------------------

 

proprietary Or trade secrets information to directly Or indirectly, either as an
employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, or any other individual or representative capacity,
engage or participate in any business, wherever located, that is in direct
competition with the business of Employer. Should any portion of this Section be
deemed unenforceable because of the scope, duration or territory encompassed by
the undertakings of the Executive hereunder, and only in such event, then the
Executive and the Company consent and agree to such limitation on scope,
duration or territory as may be finally adjudicated as enforceable by a court of
competent jurisdiction after the exhaustion of all appeals,
 
8.2    Non-Solicitation of Customers. While employed by the Company, Executive
shall not divert or attempt to divert (by solicitation or other means), whether
directly or indirectly, the Company's customers for the purpose of inducing or
encouraging them to sever their relationship with the Company or to solicit them
in connection with any product or service competing with those products and
services offered and sold by the Company. Also, to the fullest extent
permissible under applicable law, following termination of Executive's
employment with the Company for any reason, Executive agrees not use any of the
Company's confidential, proprietary or trade secrets information to directly or
indirectly divert or attempt to divert (by solicitation or other means) the
Company's customers for the purpose of inducing or encouraging them to sever
their relationship with the Company or to solicit them in connection with any
product or service competing with those products and services offered and sold
by the Company.


8.3    Non-Solicitation of Employees. To the fullest extent permissible under
applicable law, Executive agrees that both during the term of this Agreement and
for a period of two (2) years following termination of this Agreement, Executive
shall not take any action to induce employees or independent contractors of me
Company to sever their relationship with the Company and accept an employment or
an independent contractor relationship with any other business. However, this
obligation ^11 not affect any responsibility Executive may have as an employee
of the Company with respect to the bona fide hiring and firing of Company
personnel.


8.4     Non-Disparagement. Upon termination of Executive's employment with the
Company, Executive agrees to not make any disparaging remarks about the Company,
or any officers, directors, employees, consultants or independent contractors of
or to any of the foregoing.


9.    Trade Secrets. Executive shall not disclose to any others, or take or use
for Executive's own purposes or purposes of any others, during the Term or at
any time thereafter, any of the Company* s trade secrets, including without
limitation, Confidential Information, customer lists, computer programs,
applications or software or intellectual property of the Company. Executive
agrees that these restrictions shall also apply to (i) trade secrets belonging
to third patties in Company's possession and (ii) trade secrets conceived,
originated, discovered or developed by Executive during the Term of this
Agreement relating to the affairs of the Company,
 


 
7

--------------------------------------------------------------------------------

 

10.    Inventions; Ownership Rights. Executive agrees that all ideas,
techniques, inventions, systems, formulas, designs, discoveries, technical
information, programs, prototypes and similar developments (^Inventions")
developed, created, discovered, made, written or obtained by Executive in the
course of or as a result of performance of his duties hereunder, and all related
industrial property, trademarks, service marks, copyrights, patent rights, moral
rights, trade secrets and other forms of protection thereof, shall be and remain
the sole property of the Company and its assigns. Executive shall promptly
disclose to Company, Or any persons designated by it, all Inventions, made or
conceived or reduced to practice or learned by Executive, either alone or
jointly with others, during the Term which are related to or useful in the
business of the Company, or result from tasks assigned to Executive by the
Company, or result from use of premises owned, leased or contracted by the
Company, Such disclosure shall continue for one year after termination of
employment with respect to anything that would be an Invention if made,
conceived, reduced to practice or learned prior to termination of employment.
Executive agrees to execute or cause to be executed such assignments and
applications, registrations and other documents and to take such other action as
may be reasonably requested by the Company to enable the Company to protect its
rights to any such Inventions, If the Company requires Executive's assistance in
executing or causing to be executed such assignments and applications,
registrations and other documents under this Section (all of which shall be
prepared at the expense of the Company) after termination of this Agreement,
Executive shall do so at mutually convenient times and places and be compensated
for his time actually spent in providing such assistance at a reasonable hourly
rate as agreed upon by the parties and be reimbursed for any necessary expenses,
including reasonable attorney's fees, reasonably incurred in doing so. In the
event that the Company is unable for any reason whatsoever to secure Executive's
signature to any lawful and necessary document required to apply for or execute
any such documents with respect to Inventions (including renewals, extension,
continuations, divisions or continuations in part thereof), Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents, as Executive's agents and attorneys-in-fact to act for and in his
behalf and instead of him, to execute and file any such application and document
and to do all other lawfully permitted acts with respect thereto with the same
legal force and effect as if executed by Executive. As a matter of record
Executive has identified beneath his signature hereto a complete list of all
inventions or improvements relevant to the subject matter of his employment by
the Company which have been made or conceived or first reduced to practice by
him alone or jointly with others prior to his employment by the Company ("Prior
Inventions") which Executive desires to remove from the operation of this
Agreement; and Executive covenants that such list is complete. Executive agrees
and acknowledges that in further consideration of his employment under this
Agreement, in the absence of such list of Prior Inventions, all Prior Inventions
shall be the sole and exclusive property of the Company and Executive agrees to
execute or cause to be executed such assignments and applications, registrations
and other documents and to take such other action as may be reasonably requested
by the Company to enable the Company to protect its rights to any such Prior
Inventions.

 
 
8

--------------------------------------------------------------------------------

 
 
11.   Indemriification. In the event Executive or his estate or executors
becomes a party, or is threatened to be made a party, to any threatened, pending
or completed action, suit or proceeding, whether or not by or in the right of
Company, and whether civil, criminal, administrative, investigative or
otherwise, by reason of Executive's performance of Executive's duties hereunder
or the fact that Executive is or was a director, officer, employee, agent or
fiduciary of the Company, or is or was serving at the request of Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, the Company shall, to the maximum extent
permitted by applicable law, hold the Executive harmless from and against any
claim, loss or cause of action arising from or relating thereto; provided,
however, that the indemnity provided under this Section shall not apply with
respect to any liability or matter arising from acts or omissions not in good
iaith or which involve intentional misconduct or a knowing violation of law, for
any breach of the Executive's duty of loyalty to the Company, or for any
transaction from which the Executive derived an improper personal benefit. If
any claim is asserted against the Executive for which the Executive reasonably
believes in good faith he is entitled to be indemnified hereunder, the Company
shall, at its option and to the maximum extent permitted by applicable law, (i)
assume the defense thereof or (ii) pay the Executive's reasonable legal expenses
(or cause such expenses to be paid) on a quarterly basis, if the Company does
not so assume the defense; provided, that the Executive shall reimburse the
Company for such amounts if the Executive shall be found by a final,
non-appealable order of a court of competent jurisdiction or any arbitrator not
to be entitled to indemnification hereunder. Executive shall cooperate as
reasonably requested by the Company in the defense of any such threatened or
pending action, suit or proceeding. The Company's indemnity obligations and
duties as set forth in this shall survive indefinitely the termination or
expiration of this Agreement for any reason,
 
12.     Miscellaneous.


12.1   Assignment. It is hereby agreed that Executive's rights and obligations
under this Agreement are personal and may not be delegated or assigned. No
assignment by the Company shall be effective unless the assignee expressly
agrees in writing to become bound by the terms and conditions hereof.
 
12.2   Binding Effect. The obligations of this Agreement shall be binding upon,
and the benefits of this Agreement shall inure to, the parties hereto, their
legal representatives, administrators, executors, heirs, legatees, distributees,
successors and permitted assigns, and upon transferees by operation of law,
whether or not any such person or entity shall have signed this Agreement.
 
12.3   Notices, Any notice permitted, required or given hereunder shall be in
writing and shall be delivered (i) personally, (ii) by any prepaid overnight
courier delivery service then in general use, (iii) mailed, by registered or
certified mail, return receipt requested, or (iv) transmitted by fax and then
confirmed within three business days by any other method set forth above, to the
addresses designated on the first page hereof or at such other address as may be
designated by notice duly given hereunder. A notice provided in the manner
required herein shall be deemed given: (i) if delivered



 
9

--------------------------------------------------------------------------------

 

personally, upon delivery; (ii) if sent by overnight courier, on the first
business day after it is sent; (iii) if mailed, three business days after
mailing; and (iv) if sent by fax, upon actual receipt of the fax or confirmation
thereof (whichever is first).
 
12.4    Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver, file, record and publish such certificates, instruments, agreements and
other documents, and to take all such further action as may be required by law
or which either party deems reasonably necessary or useful in furtherance of the
purposes and objectives and intentions underlying this Agreement and not
inconsistent with its terms.
 
12.5    Entire Agreement. This Agreement incorporates the entire agreement
between the parties relating to the subject matter hereof and supersedes all
prior agreements and understandings of the parties, whether written or oral,
with respect to its subject matter., except for the Consulting Agreement.
 
12.6    Amendments: Waiver. Except as expressly provided herein, neither this
Agreement nor any provision hereof may be terminated, modified or amended unless
in writing signed by both parties hereto. No waiver by any party, whether
express or implied, of any provision of this Agreement, or of any breach or
default, shall constitute a waiver of a breach of any similar or dissimilar
provision or condition or shall be effective unless in writing signed by the
party against whom enforcement is sought.
 
12.7    Severability; Captions. If any provision of this Agreement or the
application thereof to any person or circumstances shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other parties or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law. The
headings in this Agreement are inserted for convenience and identification only.
 
12.8    Actions Contrary to Law. Nothing contained in this Agreement shall be
construed to require the commission of any act contrary to law, and whenever
there is any conflict between any provision of this Agreement and any statute,
law, ordinance, or regulation, contrary to which the parties have no legal right
to contract, then the latter shall prevail; but in such event, the provisions of
this Agreement so affected shall be curtailed and limited only to the extent
necessary to bring it within legal requirements.
 
12.9    Governing Law: Arbitration. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
giving effect to its principles of conflicts of law. Any dispute or controversy
between the Company and Executive, arising out of or relating to this Agreement,
the breach of this Agreement, or otherwise, shall be settled by binding
arbitration in New York, NY administered by the American Arbitration Association
in accordance with its "National Rules for the Resolution of Employment
Disputes" then in effect by a single arbitrator. The arbitration requirement
applies to all statutory, contractual, and/or common law claims arising from the
employment relationship including, but not limited to, claims arising under
Title VII of the Civil Rights Act of 1964; the Age Discrimination in

 
10

--------------------------------------------------------------------------------

 

Employment Act; the Equal Pay act of 1963; the Fair Labor Standards Act, the
American With Disabilities Act, and other applicable federal and state
employment laws. Both the Company and Employee shall be precluded from bringing
or raising in court or another forum any dispute that was or could have been
submitted to binding arbitration. This arbitration requirement does not apply to
claims for workers' compensation benefits, claims arising under ERISA, or claims
for any provisional or injunctive relief remedies as set forth in the employment
code of the jurisdiction of the Company or any statute or law of similar effect
concerning provisional or injunctive relief remedies in any other applicable
jurisdiction). The parties irrevocably agree to submit to the jurisdiction of
the federal and state courts within New York, NY for any injunctive relief and
in connection with any suit arising out of the confirmation or enforcement of
any award rendered by the arbitrator, and waive any defense based on forum non
convenes or improper venue with respect thereto.


 
Each party shall pay their own attorney's fees and costs. The arbitrator shall,
within thirty (30) days after the conclusion of the arbitrations issue a written
award setting forth the factual and legal bases for his or her decision and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof._No remedy conferred in this Agreement upon the
Executive or the Company is intended to be exclusive of any other remedy, and
each and every such remedy shall be cumulative and shall be in addition to every
other remedy conferred herein or now or hereafter existing at law or in equity
or by statute or otherwise.


 
NOTE: THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE'S RIGHT TO A
JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS
OF THE EMPLOYER/EMPLOYEE RELATIONSHIP.
 
12.11   Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and together shall
constitute a single document.
 
12.12   Tax Advice, The Executive acknowledges that the Executive has not relied
and will not rely upon the Company or the Company's counsel with respect to any
tax consequences related to the terms and conditions of this Agreement. The
Executive assumes full responsibility for all such consequences and for the
preparation and filing of all tax returns and elections which may or must be
filed in connection with this Agreement.
 
12.13   Representation. The parties to this Agreement, and each of them,
acknowledge, agree, and represent that it: (a) has directly participated in the
negotiation and preparation of this Agreement; (b) has read the Agreement and
has had the opportunity to discuss it with counsel of its own choosing; (c) it
is fully aware of the contents and legal affect of this Agreement; (d) has
authority to enter into and sign the Agreement; and (e) enters into and signs
the same by its own free will.


 
11

--------------------------------------------------------------------------------

 

12.14    Drafting. The parties to this Agreement acknowledge that each of them
have participated in the drafting and negotiation of this Agreement. For
purposes of interpreting this Agreement, each provision, paragraph, sentence and
word herein shall be deemed to have been jointly drafted by both parties. The
parties intend for this Agreement to be construed and interpreted neutrally in
accordance with the plain meaning of the language contained herein, and not
presumptively construed against any actual or purported drafter of any specific
language contained herein.


13.    Termination of Consulting Agreement, On September 23, 2009 the Company
and Executive executed a Consulting Agreement that was amended pursuant to an
Amended Agreement dated October 3, 2009 (collectively "Consulting Agreement,")
The Executive and Company hereby agree that the Consulting Agreement is
terminated effective the date first set forth above, except that pursuant to the
Consulting Agreement, the Executive will receive:




 
 
(a) $2.00 per ton of tire (including, but not limited to crumb and pellets)
and/or plastics actually purchased and received by the Company from the vendors
including their subsidiaries and affiliates listed below. In the event that the
Consultant arranges by October 31, 2009, for contracts providing a cumulative
annual minimum of 10,000 tons of either tires or plastics, the Consultant shall
receive an additional $5.00 per ton. The Company shall pay the amount due to the
Consultant for 3 months supply no later than 6 months after the Contract is
arranged. The Company shall pay these amounts as the Company pays the vendor,



 
i)           Colorado Tire Recycling;
ii)           AIM Quebec:
iii)           Gaudreau Environment, Inc.
iv)           JP Routiner & Son - Massachusetts; and
v)           Kruger


 
All other terms and conditions of the Consulting Agreement are no longer in full
force and effect
 
[Signatures on following page.]


 
 
12

--------------------------------------------------------------------------------

 
 
 
IN WITNESSETH WHEREOF, the undersigned have executed this Agreement as of the
date first above written.
 
NOVO ENERGIES CORPORATION
 
 

                           By:    /s/ Antonio Treminio
    Title:                Chairman of Board of Directors
 
 
                        /s/ Hakim Zahar
                          Hakim Zahar






 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------